 



Exhibit 10.82
GAAMD-STAR01107-00
To
CALL CENTER SERVICES AGREEMENT
This Amendment (GAAMD-STAR010107-00) is effective as of January 1, 2007, between
StarTek., a Delaware corporation and Cingular Wireless LLC a Delaware limited
liability company (“Cingular “) on behalf of itself and its Affiliates, amends
that certain Call Center Services Agreement,
RECITALS
WHEREAS Cingular and StarTek have entered into that certain Call Center Services
Statement of Work dated April 1, 2004 (“SOW”) to provide services to Cingular;
WHEREAS Cingular and Contractor desire to amend the Agreement to extend the term
of the Agreement;
FOR AND IN CONSIDERATION of the mutual covenants contained herein, the parties
agree to amend the Agreement as follows:

1.   Section 4 “Term” of the SOW is hereby deleted in its entirety and replaced
with the following:       Section 4 “Term” This SOW shall begin on April 1, 2004
and end on March 30, 2007.   2.   The amendments made to the SOW by this
Amendment (GAAMD-STAR010107-00) shall be effective as of the date of this
Amendment. Except as amended by GAAMD-STAR010107-00, and as specifically stated
in this Amendment, the SOW is not modified, revoked or superseded and remains in
full force and effect.

IN WITNESS WHEREOF, the parties hereby execute this Amendment as of the date
first written above.

              Cingular Wireless LLC   StarTek USA, Inc.
 
           
By:
      By:    
 
           

             
Printed Name:
    Printed Name:  
 
           

             
Title:
      Title:    
 
           

             
Date:
      Date:    
 
           

 

